Case 1:19-cr-00176-GBD Document 61 Filed 02/11/21 Page 1of1

MEMORANDUM
TO: Honorable George B. Daniels
U.S. District Judge

FROM: Scott Kowal
Chief U.S. Pretrial Services Officer
RE: Eddie Mayo

19-CR. 176 (GBD)

The attached memorandum was prepared by Pretrial Services Officer

Ashley Cosme (212) 805-4319

 

Name Phone Number
will present to Your Honor significant details about the Bail Conditions which were imposed on
the above-name defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return this
form to us so that we may comply with your instructions.

We I have reviewed the information that you have supplied. I do not believe that this matter
requires any action by the Court at this time.

| | My chambers will inform all Barties concemed that | will conduct a Bail Review Hearing
inCourtroom# at

Date | Time
dM So ordered: Pag, B. DoneL FEB y ] 2071

L | I request that Ginn Review Hearing be conducted by:
|] The presiding Magistrate Judge in courtroom # 5A.

[ | TM WN iatalae Cavet todan nreciding in Part I.

cial Officer
. . t
at his/her earlica. eouveurence.

JUDICIAL OFFICER QUALITY IMPROVEMENT COMMENTS: This space is available for you to provide us with your
thoughts or comments on the quality or content of this report. We are interested in knowing what we could have

done differently or better to improve the value of this report to you. Thank you, Scott Kowal, Chief U.S. Pretrial
Services Officer.

 

 
